Name: Commission Regulation (EC) No 1577/1999 of 19 July 1999 establishing the quantity of certain pigmeat products available for the fourth quarter of 1999 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia of the other part
 Type: Regulation
 Subject Matter: animal product;  international trade;  EU finance;  Europe
 Date Published: nan

 EN Official Journal of the European Communities 20. 7. 1999L 187/38 COMMISSION REGULATION (EC) No 1577/1999 of 19 July 1999 establishing the quantity of certain pigmeat products available for the fourth quarter of 1999 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia of the other part THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2305/95 of 29 September 1995 laying down detailed rules for the applica- tion in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part and Latvia, Lithuania and Estonia, of the other part (1), as last amended by Regulation (EC) No 691/97 (2), and in partic- ular Article 4(4) thereof, (1) Whereas in order to ensure distribution of the quantities available, the quantities carried forward from the period 1 October to 31 December 1999 should be added to the quantities available for the period 1 July to 30 September 1999, HAS ADOPTED THIS REGULATION: Article 1 The quantity available for the period 1 October to 31 December 1999 pursuant to Regulation (EC) No 2305/95 is set out in the Annex hereto. Article 2 This Regulation shall enter into force on 20 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 233, 30.9.1995, p. 45. (2) OJ L 102, 19.4.1997, p. 12. EN Official Journal of the European Communities20. 7. 1999 L 187/39 ANNEX (t) Group Total quantity available for the period 1 October to 30 December 1999 18 600 19 600 20 120 21 600 22 300